Title: To James Madison from John Wayles Eppes, 31 October 1812 (Abstract)
From: Eppes, John Wayles
To: Madison, James


31 October 1812, Petersburg. Reports that “Many respectable citizens of this place are anxious for the appointment of Mr. Peter Purryear as the successor of our unfortunate friend George Jefferson.” Informs JM that Puryear comes from Mecklenburg County, Virginia, and has “acquired reputation and wealth unaided by Foreign connection or capital.” “For his character and standing as a merchant,” refers JM to a testimonial from some inhabitants of Petersburg. Reports that he has known Puryear for many years and knows him to be an “undeviating Republican” and to have “supported those principles which so distinctly mark in general the line between native & adopted citizens.”
